142 F.3d 444
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kevin M. LACHAPELLE, Plaintiff-Appellant,v.City of El Cajon;  El Cajon Police Department;  El CajonPolice Officers Association;  Debbie Setzer;Robert Moreau;  Jim E. Davis;  ThomasGay;  Does, 1 through 100,Defendants-Appellees.
No. 97-55699.D.C. No. CV-96-00070-JFS.
United States Court of Appeals,Ninth Circuit.
Submitted April 20, 1998**.Decided April 22, 1998.

Appeal from the United States District Court for the Southern District of California Napoleon A. Jones, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Kevin M. LaChapelle appeals the district court's summary judgment in favor of the City of El Cajon, its police department, police association and individual officers in LaChapelle's retaliation action under 42 U.S.C. §§ 2000e-2(a), 1983, 1985 and 1986.  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
Because LaChapelle did not show how additional discovery would preclude summary judgment, the district court did not abuse its discretion by refusing to continue the summary judgment hearing.  See Fed.R.Civ.P. 56(f);  International Alliance of Theatrical and Stage Employees v. Compact Video Servs., Inc., 50 F.3d 1464, 1466 (9th Cir.1995).


4
The discussion between appellees' counsel and Judge Jones's law clerk regarding scheduling the summary judgment motion was not an improper ex parte communication, and did not violate LaChapelle's due process rights.  See Alexander Shokai, Inc. v. Commissioner, 34 F.3d 1480, 1484-85 (9th Cir.1994) (finding no due process violation where ex parte communications did not unfairly prejudice party).


5
We do not address the substantive issues related to the summary judgment, because LaChapelle did not raise or argue them on appeal.  See Officers for Justice v. Civil Serv.  Comm'n, 979 F.2d 721, 726 (9th Cir.1992).1


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, we deny LaChapelle's request for oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Because of the disposition of this appeal, we deny LaChapelle's requests to order the district court judges to recuse themselves and for attorney's fees